Appeal by the employer and insurance carrier from an award of disability compensation under the Workmen’s Compensation Law. The claimant fell on two occasions and sustained injuries to her left knee. The Fidelity and Casualty Company was the insurance carrier as to the first accident, the appellant, Ætna Life Insurance Company, was the insurance carrier at the second accident. The injuries resulted in a permanent partial loss of use of the left leg and an award was made against the employer and both insurance carriers, it being charged equally against the two carriers. This permanent injury was found to be the result of both accidents. The medical evidence as well as the other facts support the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.